U.S. DISTRICT COURT
DISTRICT OF NEW HAMPSHIRE

UNITED STATES DISTRICT COURT FEB 26 2020
FOR THE DISTRICT OF NEW HAMPSHIRE
FILED

United States of America

Michal Kale

ORDER ON VIOLATION OF CONDITIONS

 

Crim. No. \$-ce- 4+4-02-T1_

 

The defendant appeared before me on this date at a LASER
Review Hearing. During the course of the hearing, the court
determined that the defendant has violated the terms of the
LASER Agreement/Order on Conditions of Release. As a result,
the court enters the following order:

The defendant shall be detained until
At the conclusion of incarceration, defendant shall be:

Brought before the undersigned judge.

Released on at am/pm.
{Date} (Time)

The defendant shall reside in Hampshire House for a
period of days/months to commence on
, and shall observe the rules of

 

that facility.

The defendant shall be placed on home detention for
days/months, to commence on

During this time, the defendant shall remain at his
place of residence except for employment and other
activities approved in advance by the probation
officer. The defendant shall maintain a telephone at
his place of residence without any special services,
modems, answering machines, or cordless telephones for
the above period. The defendant shall wear an
electronic device and shall observe the rules specified

. by the Probation Office. The defendant shall pay for
the cost of electronic monitoring to the extent he is
able as determined by the probation officer.

 
ST ne defendant shall be subject to the following

additions} or modifiied Phir’; /.
J (ae: j te ‘cht o_

 

 

 

Prior conditions of release not inconsistent with this order
shall remain in full force and effect.

SO ORDERED.

nate: | 7? wf

Joseph N. La ante \/
United State$ District Judge

USDCNH-7 (11/11)
